Exhibit 10.5

      SILVER POINT FINANCE, LLC   MONARCH MASTER FUNDING LTD 2 Greenwich Plaza  
535 Madison Avenue Greenwich, CT 06830   New York, NY 10022

September 12, 2008
New Money Term Loan Fee Letter
Interstate Bakeries Corporation
Interstate Brands Corporation
12 East Armour Boulevard
Kansas City, MO 64111
Attention: Randall Vance, Chief Financial Officer
Ladies and Gentlemen:
     Reference is made to the Commitment Letter dated as of September 12, 2008
(including the exhibits and annexes attached thereto and as amended, restated,
supplemented or otherwise modified from time to time, the “Commitment Letter”)
among us and you. Capitalized terms used but not defined herein are used with
the meanings assigned to them in the Commitment Letter (including the exhibits
and annexes thereto, as applicable). This letter agreement is the Fee Letter
referred to in the Commitment Letter.
     As consideration for the agreements and commitments under the Commitment
Letter, Interstate Bakeries Corporation (“IBC”) agrees to pay or cause to be
paid to the Commitment Parties a backstop fee in an amount equal to $16,800,000
(the “Backstop Fee”), which Backstop Fee shall be due and payable in cash upon
the earlier to occur of (x) the Effective Date and (y) so long as the Commitment
Parties have not previously breached any of their material obligations under the
Commitment Letter and have not terminated the Commitment Letter for a reason
other than another party’s breach of their obligations under this Fee Letter,
the Commitment Letter, the Equity Commitment Letter or the Investment Agreement,
the consummation by any of the Debtors on or prior to February 6, 2010 of a
transaction or series of transactions on terms that are more favorable from a
financial point of view to the Debtors’ constituents than would be obtained
through the consummation of the Term Loan Facility and the Transaction.
     In addition, IBC agrees to reimburse the reasonable out-of-pocket costs and
expenses of the Commitment Parties and McDonnell in connection with (a) the
preparation and negotiation of the Commitment Letter (including all exhibits
thereto) and this Fee Letter and procurement of the Fee Order and (b) the
negotiation, documentation, procurement of Bankruptcy Court approval and
consummation of the Transaction and other reasonable out-of-pocket fees and
expenses incurred by the Commitment Parties since March 1, 2008, in the case of
each of clauses (a) and (b), including the reasonable fees and expenses of their
respective and shared counsel and other advisors; provided that the aggregate
amount of fees, costs and expenses of McDonnell required to be reimbursed under
this letter and in accordance with



--------------------------------------------------------------------------------



 



2

the provision captioned “Expenses and Reimbursement” in Exhibit B to the
Commitment Letter shall not exceed $100,000 (collectively the “Expenses”). Upon
the entry of the Fee Order by the Bankruptcy Court, all Expenses incurred prior
thereto shall become due and payable by IBC. Upon the earliest to occur of
(A) the Effective Date, (B) the termination of the Commitment Letter and the
Commitment Parties’ commitments thereunder prior to the Effective Date as a
result of any of the conditions set forth in the Commitment Letter becoming
incapable of being satisfied, (C) the consummation of a transaction described in
clause (y) of the second paragraph of this letter agreement and (D) the date IBC
terminates the Equity Commitment Letter or the Investment Agreement in
connection with a Superior Proposal (as defined in the Equity Commitment
Letter), all Expenses (other than those that have been reimbursed by IBC
pursuant to the immediately preceding sentence) shall become due and payable by
IBC.
     In addition, you agree to pay or cause to be paid to the Administrative
Agent an annual administration fee in an amount per year to be reasonably agreed
by the parties hereto in accordance with the market for such fees in similar
transactions, which fee shall be payable on the Effective Date (if the Effective
Date occurs) and, thereafter, annually in advance on each anniversary thereof
prior to the maturity or early termination of the Term Loan Facility and the
payment in full of all amounts owing thereunder.
     You agree that, once paid, the fees and reimbursement of costs and expenses
or any part thereof payable hereunder or under the Commitment Letter shall not
be refundable under any circumstances, regardless of whether the transactions or
borrowings contemplated by the Commitment Letter are consummated. All fees and
reimbursement of costs and expenses payable hereunder and under the Commitment
Letter shall be paid in immediately available funds. You agree that we, in our
sole discretion, may share all or a portion of any of the fees or reimbursement
of costs and expenses payable pursuant to this Fee Letter or the Commitment
Letter with any of the other Lenders.
     It is understood and agreed that this Fee Letter shall not constitute or
give rise to any commitment or obligation to provide any financing; such an
obligation will arise only to the extent provided in the Commitment Letter if
accepted in accordance with its terms. This Fee Letter may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
you and each Commitment Party. This Fee Letter shall be governed by, and
construed in accordance with, the laws of the State of New York. Each party
hereto hereby consents to the nonexclusive jurisdiction and venue of the
Bankruptcy Court, and in the event that the Bankruptcy Court does not have or
declines to exercise jurisdiction or there is reason to believe that it would
not have or would decline to exercise jurisdiction, to the nonexclusive
jurisdiction and venue of the state or federal courts located in the City of New
York in the Borough of Manhattan. Subject to the foregoing, each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, (a) any
right it may have to a trial by jury in any legal proceeding related to or
arising out of the Commitment Letter, this Fee Letter or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory) and (b) any objection that it may now or hereafter have to the laying of
venue of any such legal proceeding in the Bankruptcy Court or the state or
federal courts located in the City of New York in the Borough of Manhattan. This
Fee Letter may be executed in any number of counterparts, each of which shall be
an original and all of which, when taken together, shall constitute one
agreement. Delivery of an executed counterpart of a signature page of this Fee
Letter by facsimile or electronic transmission shall be effective as delivery of
a manually executed counterpart.
     Please confirm that the foregoing is our mutual understanding by signing
and returning to us an executed counterpart of this Fee Letter.



--------------------------------------------------------------------------------



 



 

            Very truly yours,

SILVER POINT FINANCE, LLC
      By:   /s/ Michael Gatto       Name:   Michael Gatto        Title:  
Authorized Signatory        MONARCH MASTER FUNDING LTD
      By:   /s/ Michael Weinstock       Name:   Michael Weinstock       
Title:   Director     

[New Money Term Loan Fee Letter]



--------------------------------------------------------------------------------



 



 

Accepted and agreed to as of the date first written above by:

          INTERSTATE BAKERIES CORPORATION
      By:   /s/ Craig D. Jung       Name:   Craig D. Jung       Title:   Chief
Executive Officer       INTERSTATE BRANDS CORPORATION
      By:   /s/ Craig D. Jung       Name:   Craig D. Jung       Title:   Chief
Executive Officer & President      

[New Money Term Loan Fee Letter]

 